           Case 3:19-mj-00053        Document 13         Filed 08/05/19     Page 1 of 1




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
RYAN W. BOUNDS, OSB #00012
Assistant United States Attorney
Ryan.Bounds@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

UNITED STATES OF AMERICA                          3:19-cr-00053

               v.                                 GOVERNMENT’S UNOPPOSED
                                                  MOTION TO DISMISS COMPLAINT
YANGYANG ZHOU,

              Defendant.


       The United States of America moves this Court for an Order under Rule 48(a), Fed. R.

Crim. P., to dismiss the Complaint in the above captioned case filed on March 22, 2019, in the

best interests of justice. Counsel for defendant, Jamie Kilberg, Esq., indicates that he does not

oppose this motion.

Dated: August 5, 2019                             Respectfully submitted,

                                                  BILLY J. WILLIAMS
                                                  United States Attorney

                                                  s/   Ryan Wesley Bounds
                                                  RYAN W. BOUNDS, OSB #00012
                                                  Assistant United States Attorney
Gov’t’s Motion to Dismiss Complaint                                                          Page 1
                                                                                     Revised March 2018
